DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions and Claim Status
	Applicants’ amendments and arguments filed 8/12/22 and 8/23/22 are acknowledged. Any rejection or objection from the 5/12/22 office action not addressed below is withdrawn based on the amendments.
	Previously, Group 1 and the species of SEQ ID NO: 8 were elected.
	Claim 2 still does not read on the elected species (since it reads on substituted SEQ ID NO:8 not SEQ ID NO: 8 itself).
	As amended, claim 3 does not read on the elected species (since it reads on substituted SEQ ID NO:8 not SEQ ID NO: 8 itself).
	Since claims 2-3 do not read on the elected species, dependent claims 14-15 do not read on the elected species.
	Claims 4, 12-13, 16-21 and 24-25 are drawn to non-elected inventions.
	Claim 1 has been canceled.
Claims 2-3, 14-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 3/28/22.
Claims 4, 12-13, 16-21 and 24-25 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 3/28/22.
Claims 5-11, 22-23 and 26-28 are being examined.

Priority
This application is a 371 of PCT/JP2019/030117 08/01/2019 and claims foreign benefit of JAPAN 2018-145607 08/02/2018.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/23/22 has been considered by the examiner.

Claim Rejections - 35 USC § 112
	The 112 rejection is a new rejection necessitated by amendment.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-11, 23, 26 and 28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 5-6 were amended on 8/12/22 and 8/23/22. The claims have been amended to recite (see the last 2 lines) ‘in combination with…’. It is unclear if the combination is to be with any of a-c or if the combination is to be specifically with option ‘c’. Dependent claims 7-11, 23, 26 and 28 do not clarify the claim scope.
Although unclear, since the combination is recited within option ‘c’ the adjuvant has been interpreted as only being required for option ‘c’.

Claim Rejections - 35 USC § 101
	Claims were previously rejected under 101. Since claims have been amended and new claims added the rejection is updated to correspond to the instant claims.
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 5-11, 22-23 and 26-28 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural phenomenon (product of nature) without significantly more. The claim(s) recite(s) peptides/compositions which correspond to products of nature. This judicial exception is not integrated into a practical application because there is no additional elements that apply or use the judicial exception. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception as discussed below.
This 101 rejection is consistent with the most recent training provided by the office which will be referred to as 'guidance' (see MPEP 2106).
In comparison to the subject matter eligibility test as set forth in the guidance, the claims are drawn to peptides/compositions. Thus the answer to step 1 is yes. 
The instant specification refers to the protein CDCA1 (page 2 first paragraph) and the Tables on pages 65-74 indicate the specific position of the claimed peptides within CDCA1. For example, the elected species (SEQ ID NO:8) begins at residue 136 of CDCA1 (which is consistent with Tsunoda et al. US 2018/0079791 SEQ ID NO:81; first cited 2/4/22). In relation to prong one of step 2a of the guidance the answer is yes because the peptides correspond to domains of CDCA1 (i.e. products of nature which are a natural phenomenon). 
In relation to prong two of step 2a, the instant claims are product claims and do not require any additional elements that apply the judicial exception in a manner that imposes a meaningful limit on the judicial exception. Thus the answer to prong two of step 2a is no.
The instant claims recite SEQ ID NO:8 which is a fragment of a known protein. The Myriad Supreme Court decision (Association for Molecular Pathology v. Myriad Genetics, 569 U.S. 12-398 (2013)) stated: “Myriad’s claims are not saved by the fact that isolating DNA from the human genome severs the chemical bonds that bind gene molecules together” (page 2 and 14). In the instant case, applicants’ claims are not saved by the fact that the peptides of the instant claims correspond to fragments (the protein with severed bonds). 
In relation to step 2b, claims 5-11, 22-23 and 26-28 refer to compositions or kits. However, such claims can correspond to combinations of natural components. The compositions of claim 5 can correspond to the peptide in water which itself is naturally occurring (see 112 rejection above and claim interpretation above). The carrier of claim 22 can be water and the oil can be a naturally occurring oil such as a plant oil. The container of claim 23 can be made from naturally occurring materials such as wood or metal. Certain claims refer to Incomplete Friend’s adjuvant (claims 27-28 for example). Stills HF (‘Adjuvants and antibody production:dispelling the myths associated with Freund’s complete and other adjuvants’ ILAR Journal v46(3) 2005 pages 280-293) teach that Freund’s incomplete adjuvant is composed of mineral oil and mannide monooleate (page 283 first complete paragraph). NCBI entry (retrieved from https://www.ncbi.nlm.nih.gov/books/NBK304428/ on 9/20/22, 15 pages) teach that mineral oils are from naturally occurring crude petroleum oil (section 1.1). Biosynth entry (retrieved from https://www.biosynth.com/p/MM30170/9049-98-3-mannide-monooleate on 9/20/22, 2 pages) teach that mannide monooleate is a naturally occurring fatty acid (page 1).
The instantly claimed compositions are like the novel bacterial mixture of Funk Brothers which contained multiple naturally occurring components, which was held ineligible because each species of bacteria in the mixture (like each component in the peptide composition) continued to have “the same effect it always had”, i.e., it lacked markedly different characteristics. Funk Brothers Seed Co. v. Kalo Inoculant Co., 333 U.S. 127, 131 (1948), discussed in Myriad Genetics, 133 S. Ct. at 2117 (explaining that the bacterial mixture of Funk Brothers “was not patent eligible because the patent holder did not alter the bacteria in any way”). The claims do not require any additional features that add significantly more to the exceptions.
Further, there is no evidence of any markedly different characteristic. There is no indication that mixing of the peptide and an excipient (such as water) changes the structure, function or other properties of the peptide or the water. MPEP 2106.04(c) II C recognizes that a change cannot be an inherent or innate characteristic on the naturally occurring counterpart or an incidental change in a characteristic of the naturally occurring counterpart. Thus the answer to step 2b is no because there is not adequate evidence to conclude that the claims include significantly more than the judicial exception.

Response to Arguments - 101
Applicant's arguments filed 8/23/22 have been fully considered but they are not persuasive with respect to the rejection set forth above.
Although applicants argue that the claims have been amended, the amended claims are addressed above.
Although applicants argue that claims 5-6 refer to the peptides of claim 3, claims 5-6 expressly recite ‘or a peptide…which comprises… SEQ ID NO: 8’. Thus the peptides of claims 5-6 are not required to have substitutions in relation to SEQ ID NO:8.
Although applicants argue about the adjuvant of claims 5-6, as discussed in the 112 rejection above, the adjuvant has been interpreted as only being required for option ‘c’ of claims 5-6. 
Although applicants argue that IFA is not natural, Stills HF (‘Adjuvants and antibody production:dispelling the myths associated with Freund’s complete and other adjuvants’ ILAR Journal v46(3) 2005 pages 280-293) teach that Freund’s incomplete adjuvant is composed of mineral oil and mannide monooleate (page 283 first complete paragraph). NCBI entry (retrieved from https://www.ncbi.nlm.nih.gov/books/NBK304428/ on 9/20/22, 15 pages) teach that mineral oils are from naturally occurring crude petroleum oil (section 1.1). Biosynth entry (retrieved from https://www.biosynth.com/p/MM30170/9049-98-3-mannide-monooleate on 9/20/22, 2 pages) teach that mannide monooleate is a naturally occurring fatty acid (page 1). The instantly claimed compositions are like the novel bacterial mixture of Funk Brothers which contained multiple naturally occurring components, which was held ineligible because each species of bacteria in the mixture (like each component in the peptide composition) continued to have “the same effect it always had”, i.e., it lacked markedly different characteristics. Funk Brothers Seed Co. v. Kalo Inoculant Co., 333 U.S. 127, 131 (1948), discussed in Myriad Genetics, 133 S. Ct. at 2117 (explaining that the bacterial mixture of Funk Brothers “was not patent eligible because the patent holder did not alter the bacteria in any way”). The claims do not require any additional features that add significantly more to the exceptions.
Although applicants argue about 2016 guidance, the current guidance is set forth in MPEP 2106. Further, even if one did consult the outdated guidance, claim 3 of such guidance appears to be the most similar to the instant claims and such claim is listed as “Ineligible”.

Claim Rejections - 35 USC § 102
	Claims were previously rejected under 102 based on the reference cited below. Since the claims have been amended the rejection is updated to correspond to the instant claims.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 5-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2016/021508 (as cited with IDS 10/4/21).
WO 2016/021508 is not in English so the English language equivalent (Tsunoda et al. US 2018/0079791; first cited 2/4/22; ‘Tsunoda’) will be referred to herein.
	Tsunoda teach SEQ ID NO:41 of sequence ETYMEFLWQY (Table 1b on page 32). Tsunoda teach that the peptides were synthesized and present in a composition (section 0418) and that antigen-presenting cells were used to induce a CTL response against the peptides (sections 0419 and 0425).
	In relation to the peptide of claims 5-11, Tsunoda teach SEQ ID NO:41 of sequence ETYMEFLWQY (Table 1b on page 32) which is identical to the elected species (SEQ ID NO: 8). Since it is identical to the elected species it would have any function as claimed (see MPEP 2112.01 II).
	In relation to the composition of claims 5-11, Tsunoda teach SEQ ID NO:41 of sequence ETYMEFLWQY (Table 1b on page 32). Tsunoda teach that the peptides were synthesized and present in a composition (section 0418). Tsunoda teach SEQ ID NO:41 of sequence ETYMEFLWQY (Table 1b on page 32) which is identical to the elected species (SEQ ID NO: 8). Since it is identical to the elected species it would have any function as claimed (see MPEP 2112.01 II).
As discussed in the 112 rejection above, the adjuvant of claims 5-6 has been interpreted as only being required for option ‘c’.

Response to Arguments - 102
Applicant's arguments filed 8/23/22 have been fully considered but they are not persuasive with respect to the rejection set forth above.
Although applicants argue that the claims have been amended, the amended claims are addressed above.
Although applicants argue that claims 5-6 refer to the peptides of claim 3, claims 5-6 expressly recite ‘or a peptide…which comprises… SEQ ID NO: 8’. Thus the peptides of claims 5-6 are not required to have substitutions in relation to SEQ ID NO:8.
	Although applicants argue about binding of claim 11, the instantly examined claims are product claims not methods claims that require binding steps. The recitation of ‘for administration’ in claim 11 is an intended use. As discussed above, since the prior art teach the elected peptide the peptide would function as claimed and the peptide is suitable for such intended use.

Claim Rejections - 35 USC § 103
	Claims were previously rejected under 103 based on the reference cited below. Since the claims have been amended the rejection is updated to correspond to the instant claims.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 5-11, 22-23 and 26-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2016/021508 (as cited with IDS 10/4/21).
WO 2016/021508 is not in English so the English language equivalent (Tsunoda et al. US 2018/0079791; first cited 2/4/22; ‘Tsunoda’) will be referred to herein.
	Tsunoda teach peptides to induce cytotoxic T cells and methods to induce an immune response (abstract). Tsunoda teach that the peptides are presented on APCs by HLA (section 0028). Tsunoda teach emulsions (sections 0228 and 0458) and kits (section 0220) and adjuvants (section 0226-0227) and water soluble carriers (section 0224). Tsunoda teach SEQ ID NO:41 of sequence ETYMEFLWQY (Table 1b on page 32). Tsunoda teach that the peptides were synthesized and present in a composition (section 0418) and that antigen-presenting cells were used to induce a CTL response against the peptides (sections 0419 and 0425). Tsunoda teach the inclusion of an adjuvant to enhance the immune response (section 0226) and specifically recites Incomplete Freund’s adjuvant (sections 0227-0228 and 0458).
Tsunoda does not teach a specific example of the elected species in a composition as in claims 22-23 nor does Tsunoda teach a specific working example with IFA.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings of Tsunoda based on the teachings and suggestions of Tsunoda. Tsunoda teach peptides to induce cytotoxic T cells and methods to induce an immune response (abstract) and specifically teach that SEQ ID NO:41 of sequence ETYMEFLWQY (Table 1b on page 32) was identified as a peptide with a particular Kd (section 0424). Thus one would have been motivated to make and use such peptide for such purpose. Tsunoda teach that adjuvants enhance the immune response (section 0226) so one would have been motivated to use known adjuvants in known compositions specifically Incomplete Freund’s adjuvant (sections 0220, 0226-0227 and 0458). For ease of use and handling, one would have been motivated to include in a kit. One would have had a reasonable expectation of success since the components and methods of combining were known (see section 0458).
In relation to the peptide of claims 5-11, Tsunoda teach SEQ ID NO:41 of sequence ETYMEFLWQY (Table 1b on page 32) which is identical to the elected species (SEQ ID NO: 8). Since it is identical to the elected species it would have any function as claimed (see MPEP 2112.01 II).
	In relation to the composition of claims 5-11, Tsunoda teach SEQ ID NO:41 of sequence ETYMEFLWQY (Table 1b on page 32). Tsunoda teach that the peptides were synthesized and present in a composition (section 0418). Tsunoda teach SEQ ID NO:41 of sequence ETYMEFLWQY (Table 1b on page 32) which is identical to the elected species (SEQ ID NO: 8). Since it is identical to the elected species it would have any function as claimed (see MPEP 2112.01 II).
	In relation to claim 22, Tsunoda teach emulsions and oil adjuvants (sections 0228 and 0458) and water soluble carriers (section 0224).
In relation to claim 23, Tsunoda teach kits (section 0220) and adjuvants (section 0226-0227).
In relation to claims 26-28, Tsunoda teach the inclusion of an adjuvant to enhance the immune response (section 0226) and specifically recites Incomplete Freund’s adjuvant (sections 0227-0228 and 0458).

Response to Arguments - 103
Applicant's arguments filed 8/23/22 have been fully considered but they are not persuasive with respect to the rejection set forth above.
Although applicants argue that the claims have been amended, the amended claims are addressed above.
Although applicants argue that claims 5-6 refer to the peptides of claim 3, claims 5-6 expressly recite ‘or a peptide…which comprises… SEQ ID NO: 8’. Thus the peptides of claims 5-6 are not required to have substitutions in relation to SEQ ID NO:8.
	Although applicants argue about identifying and predicting, the instantly examined claims are product claims not methods claims that require identifying and predicting. The recitation of ‘for administration’ in claim 11 is an intended use. As discussed above, since the prior art teach the elected peptide the peptide would function as claimed and the peptide is suitable for such intended use.

Double Patenting
	Claims were previously rejected under double patenting. Since the claims have been amended the rejection is updated to correspond to the instant claims.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 5-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 9,387,238 (‘238’; as cited with IDS 10/4/21). Although the claims at issue are not identical, they are not patentably distinct from each other.
	238 recites SEQ ID NO: 11 and compositions thereof (claims 3-4).
In relation to the peptide of claims 5-11, 238 recites SEQ ID NO:11 (claim 3) which is identical to instant SEQ ID NO: 13. Since it is identical to the claimed species it would have any function as claimed (see MPEP 2112.01 II).
In relation to the composition of claims 5-11, 238 recites SEQ ID NO:11 and compositions thereof (claim 3). SEQ ID NO:11 (claim 3) is identical to instant SEQ ID NO: 13. Since it is identical to the claimed species it would have any function as claimed (see MPEP 2112.01 II).

Claims 5-11, 22-23 and 26-28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 9,387,238 (‘238’; as cited with IDS 10/4/21) in view of WO 2016/021508 (as cited with IDS 10/4/21).
WO 2016/021508 is not in English so the English language equivalent (Tsunoda et al. US 2018/0079791; first cited 2/4/22; ‘Tsunoda’) will be referred to herein.
238 recites peptides having CTL inducibility and compositions thereof (claims 1-4). 238 recites SEQ ID NO: 11 and compositions thereof (claims 3-4).
238 does not specifically recite embodiments that read on claims 22-23 or 26-28.
Tsunoda teach peptides to induce cytotoxic T cells and methods to induce an immune response (abstract). Tsunoda teach that the peptides are presented on APCs by HLA (section 0028). Tsunoda teach emulsions (sections 0228 and 0458) and kits (section 0220) and adjuvants (section 0226-0227) and water soluble carriers (section 0224). Tsunoda teach the inclusion of an adjuvant to enhance the immune response (section 0226) and specifically recites Incomplete Freund’s adjuvant (sections 0227-0228 and 0458).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings of 238 because 238 expressly refer to peptides having CTL inducibility so one would have been motivated to prepare and use via the known methods and compositions taught by Tsunoda. Tsunoda teach that the peptides are presented on APCs by HLA (section 0028). Tsunoda teach that adjuvants enhance the immune response (section 0226) so one would have been motivated to use known adjuvants in known compositions specifically Incomplete Freund’s adjuvant (sections 0220, 0226-0227 and 0458). One would have had a reasonable expectation of success since the components and methods of combining were known (see section 0458).
In relation to the peptide of claims 5-11, 238 recites SEQ ID NO:11 (claim 3) which is identical to instant SEQ ID NO: 13. Since it is identical to the claimed species it would have any function as claimed (see MPEP 2112.01 II).
In relation to the composition of claims 5-11, 238 recites SEQ ID NO:11 and compositions thereof (claim 3). SEQ ID NO:11 (claim 3) is identical to instant SEQ ID NO: 13. Since it is identical to the claimed species it would have any function as claimed (see MPEP 2112.01 II).
In relation to claim 22, Tsunoda teach emulsions and oil adjuvants (sections 0228 and 0458) and water soluble carriers (section 0224).
In relation to claim 23, Tsunoda teach kits (section 0220) and adjuvants (section 0226-0227).
In relation to claims 26-28, Tsunoda teach the inclusion of an adjuvant to enhance the immune response (section 0226) and specifically recites Incomplete Freund’s adjuvant (sections 0227-0228 and 0458).

Claims 5-11, 22-23 and 26-28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10,676,514 (‘514’; as cited with IDS 10/4/21) in view of WO 2016/021508 (as cited with IDS 10/4/21).
WO 2016/021508 is not in English so the English language equivalent (Tsunoda et al. US 2018/0079791; first cited 2/4/22; ‘Tsunoda’) will be referred to herein.
	514 recites SEQ ID NO: 39 (claim 3) and compositions thereof (claims 3-4). 541 recites an emulsion comprising a water soluble carrier and an oil adjuvant (claim 11). 541 recites a kit with an adjuvant (claim 13). 514 recites methods of inducing an APC (claim 5).
514 does not specifically recite embodiments that read on claims 26-28.
Tsunoda teach peptides to induce cytotoxic T cells and methods to induce an immune response (abstract). Tsunoda teach that the peptides are presented on APCs by HLA (section 0028). Tsunoda teach emulsions (sections 0228 and 0458) and kits (section 0220) and adjuvants (section 0226-0227) and water soluble carriers (section 0224). Tsunoda teach the inclusion of an adjuvant to enhance the immune response (section 0226) and specifically recites Incomplete Freund’s adjuvant (sections 0227-0228 and 0458).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings of 514 because 514 expressly refer to peptides having CTL inducibility so one would have been motivated to prepare and use via the known methods and compositions taught by Tsunoda. Tsunoda teach that the peptides are presented on APCs by HLA (section 0028). Tsunoda teach that adjuvants enhance the immune response (section 0226) so one would have been motivated to use known adjuvants in known compositions specifically Incomplete Freund’s adjuvant (sections 0220, 0226-0227 and 0458). One would have had a reasonable expectation of success since the components and methods of combining were known (see section 0458).
In relation to the peptide of claims 5-11, 514 recites SEQ ID NO: 39 (claim 3) which comprises instant SEQ ID NO: 25. Since it is of the sequence of a claimed species it would have any function as claimed (see MPEP 2112.01 II).
In relation to the composition of claims 5-11, 514 recites compositions thereof (claims 3-4). 514 recites SEQ ID NO: 39 (claim 3) which comprises instant SEQ ID NO: 25. Since it is of the sequence of a claimed species it would have any function as claimed (see MPEP 2112.01 II).
In relation to claim 22, 541 recites an emulsion comprising a water soluble carrier and an oil adjuvant (claim 11).
Tsunoda teach emulsions and oil adjuvants (sections 0228 and 0458) and water soluble carriers (section 0224).
In relation to claim 23, 541 recites a kit with an adjuvant (claim 13). Tsunoda teach kits (section 0220) and adjuvants (section 0226-0227).
In relation to claims 26-28, Tsunoda teach the inclusion of an adjuvant to enhance the immune response (section 0226) and specifically recites Incomplete Freund’s adjuvant (sections 0227-0228 and 0458).

Response to Arguments – Double Patenting
Applicant's arguments filed 8/23/22 have been fully considered but they are not persuasive with respect to the rejection set forth above.
Although applicants argue that the claims have been amended, the amended claims are addressed above.
Although applicants argue that claims 5-6 refer to the peptides of claim 3, claims 5-6 expressly recite ‘or a peptide…which comprises… SEQ ID NO: 13, 25’. Thus the peptides of claims 5-6 are not required to have substitutions in relation to SEQ ID NO:13, 25.
	Although applicants argue about inducing, the instantly examined claims are product claims not methods claims that required inducing. The recitation of ‘for administration’ in claim 11 is an intended use. As discussed above, since the references teach peptides as claimed they would function as claimed and the peptide is suitable for such intended use.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD T NIEBAUER whose telephone number is (571)270-3059. The examiner can normally be reached M - F 6:30 - 2:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RONALD T. NIEBAUER
Primary Examiner
Art Unit 1658



/RONALD T NIEBAUER/Examiner, Art Unit 1658